Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-10 and 16-23, and the species of bismuth in the reply filed on January 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021.

Therefore, after the election, claims 11-15 are withdrawn, and claims 1-10 and 16-23 are pending for examination as provided with the election of January 22, 2021.

Specification
The disclosure is objected to because of the following informalities: at paragraph 0030 of the specification as filed, the description of the components of the formula do not correspond to the symbols used in the formula, specifically, (1) v with a line drawn over it is used in the formula, and in the description v with a different symbol over the v .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “traces” is unclear what is required. Does applicant intend to mean “small amounts”, “circuit lines”, something else?  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is indeed, without adding new matter.
	Claim 1, line 3, “required features” as worded is unclear what is required by such features.  Is this meant to mean where plating is desired? For the purpose of examination, this is understood to meet the requirements of the claim, but applicant should clarify what is indeed, without adding new matter.

	Claim 2, line 4, “unwanted nucleation sites” are these supposed to be on the substrate or can they be elsewhere?  For the purpose of examination, that they are on the substrate is understood to meet the requirements of the claim, but applicant should clarify what is indeed, without adding new matter.
	Claim 2, lines 4-5, “the rate” lacks antecedent basis.
	Claim 4, line 2, “the fluid velocity” lacks antecedent basis.
	Claim 5, line 2, “the limited zone” lacks antecedent basis. Does applicant mean the “limited region” of parent claim 4?  For the purpose of examination, this is understood to meet the requirements of the claim, but applicant should clarify what is indeed, without adding new matter.
	Claim 10, line 2, “near” is unclear as to what is “near” as opposed to “far” away.  For the purpose of examination, any distance is understood to meet the requirements of the claim, but applicant should clarify what is indeed, without adding new matter.
	Claim 16, line 4, “nucleation sites” are these supposed to be on the substrate or can they be elsewhere?  For the purpose of examination, that they are on the substrate is understood to meet the requirements of the claim, but applicant should clarify what is indeed, without adding new matter.
	Claim 16, line 6, “the mass transfer” lacks antecedent basis.

	Claim 21, lines 2-3, “the fluid flow velocity” lacks antecedent basis.
	Clam 22, line 2, “the agitating” lacks antecedent basis.  Agitating the plating bath is described in claim 17 not parent claim 16.  For the purpose of examination, the claim has been treated as depending from claim 17, but applicant should clarify what is indeed, without adding new matter.
The dependent claims also do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 4568562).
Claim 1: Phillips teaches a process for plating of electroless nickel (column 2, lines 60-65, column 1, lines 35-40), where the process provides selective passivation of electroless nickel nucleation sites to control formation of undesired nickel plating between traces (circuitry features) without inhibiting plated on required features (features where plating desired) (note claim 1, column 1, line 50 through column 2, line 65, figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 2009/0022885).
Claim 1: Matsumoto teaches a process that can be used for plating electroless nickel (0165-0167).  The process includes providing bismuth (indicated by applicant as a passivating agent) as a catalyst poison in an electroless plating bath  (0019, 0202) in an amount overlapping that described by applicant for use of the passivating agent (note paragraph 0039 of the specification, where 600-1500 ppb of bismuth can equate to about 3.9-5.7 x 10-6 mols of bismuth) (0213, note 1 x 10-10 to 1 x 10-5 mol/l more preferably 1 x 10-7 to 5 x 10-6 mol/l) so that the plating process plates selectively on the surface region of the graft pattern and inhibited on the side of the graft pattern and is inhibited on the area of the substrate surface that does not have the function of positively accepting the plating metal ions (0029).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The plating can be used to form circuit patterns, so the area between not to be plated would be area between traces (0254, 0256).  Furthermore, the plating would occur with immersing the substrate (0165) which would expose the entire surface to the plating bath. Furthermore, the bismuth (poison) can be added to the bath after electroless plating started, thus giving an increased activity/mass transfer of the poison from the start of plating (0215).  This would give all the features described by applicant for the passivation of nickel nucleation sites as claimed to control formation and growth of undesired nickel plating between traces without inhibiting plating on required features (also note 0214), and thus the features of claim 1 would be provided. Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Claims 2, 3: Matsumoto teaches a process where a metal is coated upon a substrate in a bath to form a patterned metallic film (0155, 0165).  The process includes providing plating bath in which a passivating agent (such as bismuth, or lead or antimony, as listed for present claim 3) are provided as catalyst poison in the bath (0203, 0215).  Matsumoto further describes increasing activity of the passivating agent on unwanted nucleation sites (sites between where plating desired) by increasing the rate of mass-transfer of the passivating agent on the unwanted nucleation sites (0215, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since all the materials and steps required for the nucleation site formation being controlled would be provided, all the features of the claims 2 and 3 as discussed above would be provided. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Claim 4: As discussed for claim 2 above, the bismuth can be added to the bath after the start of the process.  Matsumoto further indicates that it would be known to stir electroless baths during use (0310).  Therefore, it would be suggested to predictably and 
	Claim 6: Matsumoto would further provide that the plating bath can contain a hypophosphite (note 0166, the bath would have reducing agent, and 0169 noting sodium hypophosphite as a reducing agent for use, for example).	
 	Claim 16: Matsumoto would provide plating a pattern on a substrate, where the plating can be electroless nickel plating (0155, 0165-0167). The process includes providing plating bath in which a passivating agent (such as bismuth) is provided as catalyst poison in the bath (0203, 0215).  Matsumoto further describes increasing activity of the passivating agent on unwanted nucleation sites (sites between where plating desired) by increasing the rate of mass-transfer of the passivating agent on the unwanted nucleation sites (0215, since the bismuth, etc. poison can be added to the bath after electroless plating started, thus giving an increased activity/mass transfer of the poison from the start of plating).  This would control nucleation site formation during  the plating since the poison material is provided and acts to prevent plating in the undesired areas between the pattern (note 0029), and moreover would be understood to do so since the poison such as bismuth would be provided in an amount overlapping that described by applicant for use of the passivating agent (note paragraph 0039 of the specification, where 600-1500 ppb of bismuth can equate to about 3.9-5.7 x 10-6 mols of bismuth) (0213, note 1 x 10-10 to 1 x 10-5 mol/l more preferably 1 x 10-7 to 5 x 10-6 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since all the materials and steps required for the passivation of the sites for extra or superfluous plating formation without preventing plating of desired features on the substrate would be provided, all the features of the claims 2 and 3 as discussed above would be provided. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Claim 17: As discussed for claim 2 above, the bismuth can be added to the bath after the start of the process.  Matsumoto further indicates that it would be known to stir electroless baths during use (0310).  Therefore, it would be suggested to predictably and acceptably provide the baths of Matsumoto with stirring (giving agitation) with an expectation of acceptable plating, and by stirring and adding the bismuth the bismuth mass tranfer would be increased or at least be understood to be acceptably increased from the point of application as it is stirred.  Thus, all the features of claim 17 would be suggested from Matsumoto.
	Claim 18: The addition of the bismuth to the bath at a certain time period after the start and the  controlled time length for the immersion in the bath (0177, 0215) 
	Claim 23: Matsumoto would further provide that the plating bath can contain a hypophosphite (note 0166, the bath would have reducing agent, and 0169 noting sodium hypophosphite as a reducing agent for use, for example).	

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claims 1-4, 6, 16-18 and 23 above, and further in view of Mallory, Jr. (US 4232060).
Claim 8: Further a to providing a web carrying a plurality of substrates to be plated through the plating bath, Matsumoto describes that the substrate can be immersed for plating (0165) and describes that the substrate can be for forming a circuit board (0254-0265). Mallory describes providing an electroless plating on a circuit board system including with nickel plating (abstract, column 5, lines 1-15, column 7, lines 10-30), where as shown, the substrates can be a plurality of substrates that are plated by passing through an electroless plating bath while carried by a moving web (figure, column 6, lines 5-10, column 7, lines 15-20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a moving web to carry a plurality of substrates to be plated through the plating bath as suggested by Mallory as a way to predictably and acceptably efficiently coat multiple substrates at once, as Matsumoto describes using a plating bath and immersing a substrate in the bath, where the substrates can be used for circuit boards, and Mallory describes how for 
	Claim 9: Matsumoto provides that the substrates can contain copper, note the substrate can have applied catalyst, where the catalyst can be Cu (copper), for example (0165, 0151).
	Claim 10: As to providing the increasing of activity near an entry of the web into the bath,  when providing entry of a number of substrates into the bath on the web, and then pausing for plating as suggested for claim 8 above, it further would have been understood that with the addition of the bismuth, the increasing of the activity of the passivating agent would be performed throughout the bath, including near the entry, so that all of the substrates (along the length of the bath as shown in Mallory, figure) would be treated by the bismuth poison/passivating agent as desired by Matsumoto.

Claims 1-4, 6, 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et al (US 3934054) in view of Japan 10-298771 (hereinafter ‘771).
Claim 1:  As discussed in detail for claims 2, 3, 4, 16 below, Schmeling in view of ‘771 would provide a process of plating electroless nickel, with the process providing prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Claims 2, 3, 4, 16: Schmeling teaches a process for electroless plating nickel where nickel would be plated on a substrate in a bath, for example, where an anticatalytic substance/anticatalyst (which as described can be bismuth, lead or antimony, so also considered a passivating agent as in present claim 3) is included in the plating bath (abstract, figure 1, column 2, line 65 through column 3, line 10, column 4, lines 20-35, Table II). Schmeling teaches using 0.000001 to 0.1 mol/liter of the anticatalyst (column 3, lines 10-20, which overlaps with the amount of passivation agent described for use by applicant, paragraph 0039 of the specification, where 600-1500 ppb of bismuth can equate to about 3.9-5.7 x 10-6 mols of bismuth, and also note Table 2 of Schmeling describing 1-200 ppm or 1000 to 200,000 ppb of Bi as also overlapping that in paragraph 0039 of applicant, and at the least it would have been obvious to optimize the amount of bismuth used from the ranges described by Schmeling, giving amounts in the range described by applicant, noting "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 
	As to specifically increasing activity of the passivating agent on the substrate, by increasing the flow rate of the soluti0n/anticatalyst in solution against the substrate, ‘771 further describes electroless nickel plating of a substrate to have circuits, where the substrate has areas to be coated (copper circuit 11 area) and areas not to be coated (resist 20 areas)  (0020-0022. Figure 1), where area 20 can remain as part of the circuit board (0023), where it is described to provide the nickel plating with a first section 30 and a second section 31 on top of the first section 30, where it is desired to provide the first section 30 by immersing a first nickel plating solution and plating at a first rate, and then immersing in a second nickel plating solution and plating a second rate that is faster than the first rate which prevents a problem with hydrogen bubble formation (0025-0029, figure 1), where it is described that the both plating solutions can have the same composition and the plating rate changed by changing the temperature, for example (0029).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling to increase the relative flow rate (relative speed of the plating solution) against the substrate for an initial 
	Furthermore, when providing the increased flow rate this would give increasing activity of the passivating agent (anticatalyst) on unwanted nucleation sites (which would be the resist 20 areas as shown in ‘771) as the rate of mass transfer of the passivating agent would increase on the unwanted nucleation sites (as in claim 2) since there would be increased fluid velocity of the passivating agent containing fluid (plating solution) (as in claim 4), which would be in a limited region to the extent claimed, since the bath/substrate even as a whole would be a defined or limited region.  Therefore all the features claimed for providing the controlling nucleation site formation are provided. Note Where the claimed and prior art products are identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Similarly for claim 16, the nickel plating with a bath containing bismuth would be provided as discussed above, and the activity of the bismuth (as the passivating/anticatalyst agent) as discussed above would be increased by increasing the mass-transfer of the bismuth on the nucleation sites, such that the nucleation sites of extra or superfluous plating would be understood to be selectively passivated without preventing plating of desired features on the substrate, since there would be no plating on the undesired resin areas and plating on the copper areas 11 as shown in  ‘771, and further there would be the same amount of bismuth indicated by applicant in their specification as providing such selective passivation from the optimization of the range of bismuth suggested from Schmeling. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Claims 6, 23: Schmeling provides that the plating solution can contain a hypophosphite (column 3, lines 1-5).  ‘771 also provides that the plating solution can contain a hypophosphite (0026).
	Claim 17: Further as to agitating the bath to increase mass-transfer of the bismuth, Schmeling indicates that providing desired speed of the solution (which would include the bismuth) by agitating the solution in the bath by pumps, impellers or the like (column 7, lines 50-60), and also notes a vibration or rotation can be used (column 7, lines 40-50).

	Claim 19: As to also increasing the temperature of the plating bath to increase mass transfer of bismuth, Schmeling indicates that for lower temperatures, lower amounts of anticatalysts would be used, and adjusting the conditions for the operating temperature used (column 7, lines 1-30), and therefore, it would be understood that it would be suggested to provide increasing amounts of bismuth (anticatalysts) with increasing temperature, and as well, as discussed for claim 18 above, increasing the amount of bismuth would lower the plating rate, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to also optimize the temperature for the amount of bismuth used to help provide a desirable plating rate, and this would also include increasing the temperature of the bath as part of increasing mass transfer.

Claims 4, 5, 7-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling in view of ‘771 as applied to claims 1-4, 6, 16-19 and 23 above, and further in view of Mallory, Jr. (US 4232060).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling in view of ‘771 to use a moving web to carry a plurality of substrates to be plated through the length of the plating bath as suggested by Mallory to provide a method for predictably and efficiently coating multiple substrates at once, since Schmeling in view of ‘771 indicates how desired to nickel plate articles with circuits, and Mallory indicates how a circuit article plated with nickel can be a circuit board with copper circuits, and how such plating can be conventionally provided by passing a moving web carrying a plurality of such substrates to be plated through the length of the plating bath, and since as suggested by Schmeling in view of ‘771 there would be a first treatment in the bath with a high relative flow rate of plating solution against the article and a second treatment in the bath 
	Claim 7, further when providing the second low flow rate area, it would be downstream of the baffle since would be the second to be plated, and it would be suggested to provide that this area is not agitated, since this is desired to be the low flow rate area, which would be that without agitation.
Claim 9: ‘771 suggests providing the substrate with copper as discussed above (0020), and Mallory also suggests this (column 5, lines 20-30).
	Claim 22: As discussed for claims 4, 5, 8, 10 above, the mass transfer of bismuth (high flow rate area) would have confining the agitation (discussed for claim 17 above) to provide the high flow rate to the high flow rate area using baffles.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling in view of ‘771 as applied to claims 1-4, 6, 16-19 and 23 above, and further in view of Kempen et al (US 2003/0196904).
Claim 20: As to passing the bath through an eductor for agitating, Schmeling indicates it is possible to agitate and propel the solution using pumps, impellers or the like (column 7, lines 50-60).  Kempen describes how a plating solution for a bath can be 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling in view of ‘771 to provide an eductor through which the solution bath material is pumped, to provide agitation and flow of solution as suggested by Kempen to give a flow of solution relative to the substrate since Schmeling indicates that agitation and propelling of liquid can be provided by pumps and the like, and Kempen indicates how a relative flow of liquid to a substrate can be provided in a plating bath using eductors through which bath material is passed.
	Claim 21: Furthermore, when providing the eductors as suggested by Kempen, Kempen would suggest using a series of openings (note the multiple openings for the eductors as shown in figures 2A and 2B) through which the bath material flows, and these would increase the fluid flow of the bath impinging the bismuth on nucleation sites as claimed noting the increased flow described from the eductors (oo09, 0015-0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718